Blanchard, J.
This appeal simply involves questions of fact. The appellant as one of the marshals of the city of New York, under an execution against one Michael McGinn and in favor of William P. Barker and others, entered the store of the respondent, at One Hundred and Nineteenth street and Park avenue and levied upon the goods therein as the goods of Michael McGinn. He took them away from the store and sold them, and this action was brought by the respondent to recover the value of the goods thus levied upon and carried away. It appears that McGinn formerly owned the store and' carried on business there, that he *781had sold the store and its contents to one Van Praag, an auctioneer, who in turn had sold the same to the respondént. It was claimed by the appellant that the transfer to Van Praag by McGinn, as well as- the transfer by Van Praag to the respondent, were fraudulent, and that the goods levied upon and taken away by the marshal were in fact the -property of McGinn. . The evidence in the case does not sustain that contention, and.as the trial court has resolved the controverted questions of fact in favor of the respondent, it follows -that the judgment must be affirmed, with costs.
Andrews, P. J., and O’Gorman, J., concur.
Judgment affirmed, with costs.